Citation Nr: 1752089	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  09-35 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a right ankle sprain, to include as secondary to service-connected Graves' disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1987 to July 1987, November 1990 to July 1991, December 1995 to June 1996, and February 2003 to February 2004, including combat service during the Persian Gulf War.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2016 the Board denied the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2017 Order, the Court granted a Joint Motion for Remand (JMR), vacating the Board decision and remanding for compliance with the JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Given the September 2017 JMR, the Board finds that a remand is warranted to obtain an addendum medical opinion.  In the July 2016 decision, the Board relied on a September 2012 VA examiner's opinion which found that the Veteran's right ankle disorder was less likely due to an in-service ankle sprain but was instead due to "morbid obesity and age."  38 C.F.R. § 3.159(c)(4) (2017).  

The parties to the JMR noted that the record includes medical evidence that appears to show the Veteran gained weight as a result of his service-connected Graves' disease.  Thus, the Board must consider whether the Veteran's morbid obesity was a result of his service-connected Graves' disease.  And if so, whether the Veteran could establish secondary service connection for the right ankle; that is, if the service-connected Graves' disease caused weight gain which lead to the right ankle disability.  See VAOPGCPREC 1-2017 (Jan. 6. 2017).   

The last VA treatment records considered in connection with the claim are dated in November 2015.  Since the claim is being remanded, any subsequent treatment records should be obtained.  

Since the Board decision, additional medical evidence has been added to the record, including records considered by the Social Security Administration which refer to Graves' disease and obesity.  The opinion provided on remand should include consideration of those records also.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his right ankle or Graves' disease since November 2015.  After securing the necessary release, take all appropriate action to obtain these records.

2  After completion of the foregoing, request a medical opinion from an appropriate examiner on the likely etiology of the Veteran's degenerative joint disease , right ankle.  Copies of all pertinent records must be made available to the examiner for review. 

If the examiner determines that the requested opinion cannot be provided without an examination, an examination should be scheduled.   

Based on the examination (if necessary) and review of the record, the examiner should address the following:  

(a)  Is it at least as likely as not that the Veteran's service-connected Graves' disease caused him to become obese?  

In answering this, the examiner should consider the following: (i) October 1996 endocrinology note showing the Veteran gained 40 pounds since initial disease of Graves' disease; (ii) June 1996 history and physical examination noting a reported weight gain of 20 to 25 pounds in the past year due to thyroid regulation, and; (iii) July 2008 Report of Medical History noting the Veteran' reported weight loss and gain from thyroid adjustments.

(b)  If the answer to (a) is yes, is it at least as likely as not that the obesity, as a result of the service-connected Graves' disease, was a substantial factor in causing the right ankle degenerative joint disease; and, would the right ankle disability have not occurred but for the obesity caused by the service-connected Graves' disease? 

(c)  If the answer to (a) is no, is it at least as likely as not that the currently diagnosed right ankle degenerative joint disease was incurred in service?  

In answering this question, consider the Veteran's report of twisting his right ankle in July 1992.  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then readjudicate the issue.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




